In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 11-585V
                                       Filed: May 19, 2014
                                       Not for Publication

*************************************
GABRIEL VINA-QUINTANA,                      *
                                            *
              Petitioner,                   *
                                            *                     Damages decision based on
 v.                                         *                     stipulation; influenza vaccine;
                                            *                     brachial neuritis; fees and costs
SECRETARY OF HEALTH                         *                     decision based on stipulation
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
                                            *
*************************************
Edward M. Kraus, Chicago, IL, for petitioner.
Julia W. McInerny, Washington, DC, for respondent.

MILLMAN, Special Master

     DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS 1

        On May 19, 2014, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that he suffered from brachial
neuritis (“BN”) as a result of his receipt of influenza (“flu”) vaccine on October 9, 2009.
Petitioner further alleges that he suffered the residual effects of this injury for more than six
months. Respondent denies that petitioner’s BN or any other injury was caused by the flu
vaccine. Nonetheless, the parties agreed to resolve this matter informally.

        The court finds the terms of the stipulation to be reasonable, hereby adopts the parties’
stipulation, and awards compensation in the amount and on the terms set forth therein. Pursuant

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
to the stipulation, the court awards $49.52 for reimbursement of the State of Michigan’s
Medicaid lien and $465,000.00 for reimbursement for damages.

        The parties have also agreed on an appropriate amount for attorneys’ fees and costs in
this case. In accordance with General Order #9, petitioner asserts that he did not incur out-of-
pocket expenses in pursuit of his petition. Petitioner requests $25,000.00 in attorneys’ fees and
costs for petitioner’s current attorney, Edward Kraus, and $7,500.00 in attorneys’ fees and costs
for petitioner’s former counsel, McKeen & Associates. Respondent does not object to these
amounts. The undersigned finds these amounts to be reasonable.

        Accordingly, the court awards:

        a. a lump sum of $49.52, for reimbursement of the State of Michigan’s Medicaid lien.
           The award shall be in the form of a check payable jointly to petitioner and

                First Recovery Group, LLC
                26899 Northwester Hwy., Suite 250
                Southfield, MI 28033
                Attn.: John Lysz.

            Petitioner agrees to endorse this payment to First Recovery Group, LLC; and

        b. a lump sum of $465,000.00, representing compensation for all damages that would be
           available under 42 U.S.C. § 300aa–15(a) (2006). The award shall be in the form of a
           check payable to petitioner; and

        c. a lump sum of $25,000.00, representing reimbursement for Edward Kraus’s
           attorneys’ fees and costs. The award shall be in the form of a check payable jointly to
           petitioner and Law Offices of Chicago Kent; and

        d. a lump sum of $7,500.00, representing reimbursement for McKeen & Associates’
           attorneys’ fees and costs. The award shall be in the form of a check payable jointly to
           petitioner and McKeen & Associates.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: May 19, 2014                                                            /s/ Laura D. Millman
                                                                                  Laura D. Millman
                                                                                   Special Master
2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2